ORDER
Re, Chief Judge:
In the interest of further briefing on the issues raised by defendant’s motion to strike plaintiffs demand for trial by jury, the Court orders the parties to submit briefs and invites others to submit briefs as amici curiae.
The parties are requested, and others are invited, to discuss or address the following subjects or cases:
1. The history of trial by jury in appraisement, as contrasted with classification, cases;
2. Forms of actions involving customs issues under the British Crown and in America prior to 1791;
3. Applicability in general of the Seventh Amendment to actions brought against the United States government;
4. Extension of the right to trial by jury to actions at law created after 1791;
5. Congressional ability to abridge the right to trial by jury in courts constituted under Article III;
6. Act of Mar. 3, 1839, Ch. 82, 5 Stat. 339;
7. Cary v. Curtis, 44 U.S. (3 How.) 236 (1845), discussed in Brown, A Dissenting Opinion of Justice Story, 26 Va. L. Rev. 759 (1940);
8. Act of Feb. 26, 1845, Ch. 22, 5 Stat, 727;
9. Tariff Act of 1890, Ch. 407, §§ 12-13, 26 Stat. 131, 136-37; and
10. Any other questions or points of law that the parties deem to be helpful to the Court’s disposition of the motion.
The Clerk of the Court is directed to serve a copy of this Order upon the Customs and International Trade Bar Association.
All Briefs shall be filed within 30 days of the date of entry of this Order, following which the Court will set a date for oral argument.